DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to applicant's amendment filed on 12/29/2021.  The applicant(s) amended claims 1, 5 and 8-9, and canceled claim 7 (see the amendment: pages 2-5).
	The examiner withdrew previous claim rejection under 35 USC 112 (b), because the applicant amended and/or further clarified the corresponding claim(s).  
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended the corresponding claim(s) by adding limitations of previous dependent claim that was objected to and indicated as allowable if rewritten in an independent form (see section of “Allowable Subject Matter” of previous office action filed on 09/29/2021).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims (refer to the latest amendment filed on 12/29/2021):
For claim 1, at line 27 of the claim (i.e. line 1 of page 3), before “the first prompt word is “do””, insert --wherein --. 
claim 8, at line 10 of the claim, before “the first prompt word is “do””, insert --wherein --. 
For claim 9, at line 10 of the claim, before “the first prompt word is “do””, insert --wherein --. 
------End of Examiner’s Amendment-----

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 8-10, the instant application is directed to methods and devices for information interaction by quantitatively inputting voice indicators and processing and interacting information.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
(For claims 1 and 10)
“…displaying and persistently flashing a first prompt word and starting to receive a first input voice of a user; 
after the first input voice of the user is received, comparing the first input voice with the first prompt word; 
if the first input voice is matched with the first prompt word, then storing the first input voice, displaying and persistently flashing a second prompt word and starting to receive a second input voice of the user; 
after the second input voice of the user is received, comparing the second input voice with the second prompt word; and 
if the second input voice is matched with the second prompt word, then displaying and persistently flashing a third prompt word and starting to receive a third input voice of the user; 

if the third input voice is matched with the third prompt word, then displaying and persistently flashing a fourth prompt word and starting to receive a fourth input voice of the user; 
after the fourth input voice of the user is received, comparing the fourth input voice with the fourth prompt word; 
if the fourth input voice is matched with the fourth prompt word, then displaying and persistently flashing a fifth prompt word and starting to receive a fifth input voice of the user; 
after the fifth input voice of the user is received, comparing the fifth input voice with the fifth prompt word; and 
if the fifth input voice is matched with the fifth prompt word, then integrating the first input voice, the second input voice, the third input voice, the fourth input voice and the fifth input voice to be a digital voice file, and storing the digital voice file;
wherein the first prompt word is "do"; the second prompt word is "re"; the third prompt word is "mi"; the fourth prompt word is "sol"; and the fifth prompt word is "la".”

(For claims 8-9)
“…sequentially displaying and persistently flashing first to fifth prompt words and starting to receive first to fifth input voices of a user; 
after the first to fifth input voices of the user are received, respectively comparing the first to fifth input voices with the first to fifth prompt words; 
if the first to fifth input voices are matched with the first to fifth prompt words, then storing the input voices matched with the prompt words; and 
integrating the input voices matched with the prompt words to be a digital voice file, and uploading the digital voice file; 
wherein the first prompt word is "do"; the second prompt word is "re"; the third prompt word is "mi"; the fourth prompt word is "sol"; and the fifth prompt word is "la".”  

The prior art of record, AGRAWAL et al. (US 2019/0362709), SYNDER et al. (US 6,356,785) and al. (BASSON et al. (US 7,076,429), provided numerous related teachings and techniques of information processing interaction including: providing offline voice enrollment with voice interaction between users and computing devices, preforming various operations with voice input, displaying and visually prompting words/command to be spoken/obtained from users, recognizing voice input/user utterance(s) with voice training parameters, using generated voice model for the command to analyze additional voice input for  determine the command and revising the voice model; providing generating audio prompt and/or visual prompt, displaying, among other things, commands to the rescuer /user, gathering data from the user reading displayed result via voice recognition, wherein visual prompt includes a flashing, without any restriction/condition, image of the word or instructions corresponding to task to be performed; and providing presenting images representative of an utterance with corresponding decoded speech, generating a visual indication by highlighted or flashing text or a portion of the screen for displayed speech text (decoded/recognized via ASR engine) indicating certain process/display situation/condition .  However, the combined features as claimed, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
January 15, 2022
/QI HAN/Primary Examiner, Art Unit 2659